DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 12/28/21 is acknowledged.  The traversal is on the ground(s) that DE ‘108 fails to teach or suggest a blocking surface as claimed.  This is not found persuasive (see rejection below).
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the filtration unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filtration group”.
Claim 1 recites the limitation "the separation group" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the water separation group”.
Claim 2 recites the limitation "the separation device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the separator”.
Claim 4 recites the limitation "the separation region” and “the collection region".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the upper region” and “the lower region”.
Claim 4 recites the blocking device comprises at least one passage opening and then recites, “said passage opening”. Claim 1 also recites a bearing structure with at least one passage opening. Therefore, it is unclear to which passage opening line 3 of claim 4 is referring. For examination purposes claim 4 is assumed to recite, “where said at least one passage opening of the blocking device”.
Claim 5 recites the limitation "the separation device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the separator”.

Claim 7 recites the limitation "the separation device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the separator”.
Claim 7 recites the separation device has “a predominant development in a longitudinal direction with respect to the vertical direction”. It is unclear what structure application is reciting. It appears applicant is reciting the shape of the separator however, this is unclear. For examination purposes the separator is assumed to have a shape that in inclined in a longitudinal direction with respect to a vertical direction.
Claim 8 recites the limitation "the separation device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the separator”.
Claim 9 recites the limitation "the inclination angle according to which the separation surfaces extend".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “…substantially equal to the angle at which the separation surfaces are inclined with respect to the direction of the main axis”.

Claim 10 recites the limitation "the separation device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the separator”.
Claim 10 recites the separation device has “a predominant development in a longitudinal direction with respect to the vertical direction”. It is unclear what structure application is reciting. It appears applicant is reciting the shape of the separator however, this is unclear. For examination purposes the separator is assumed to have a shape in a longitudinal direction with respect to a vertical direction.
Claim 10 recites “the bearing structure comprises a passage opening on which a separation surface is present”. Claim 1 already recites the bearing structure comprises at least one passage opening. Therefore it is unclear if applicant is reciting an additional passage opening to the already recited at least one passage opening. Additionally, claim 1 also recites a separation surface, thus it is unclear to which separation surface line 4 of claim 10 is referring. For examination purposes the claim is assumed to recite the separation surface is present on the at least one passage opening.
Claim 11 recites the limitation "each passage opening".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one passage opening”.
The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2006 005 108.

Claim 1, DE teaches a separation group comprising: a main body extending along a main axis, the main body delimits therein a separation chamber (9, 11) and comprises, at an axial end, an outlet wall having an outlet mouth (4), a separator accommodated in the separation chamber fluidically connected with the outlet mouth extending in a longitudinal direction starting from the outlet wall and comprising a bearing structure (the walls supporting the membrane (12)) comprising at least one passage opening over which the hydrophobic membrane (12) is arranged transversely thereto, a blocking device (the wall extending from 4’ and also 14) positioned below the separator dividing the separation chamber in an upper region in which the separator is 
	Claims 4-6 and 11-13, DE further teaches the blocking device comprises a passage opening (between the wall extending from 4’ and 14) that puts the upper region and lower region in fluidic communication, the passage opening of the blocking device formed at side edges of the blocking surface (fig. 1-2); the blocking device comprises an inlet channel (4’) adapted to convey fluid toward the separator (fig. 1-2); the inlet channel extends longitudinally with a different angle with respect to the main axis than the angle at which the blocking surface is inclined (fig. 1); the bearing structure is covered with a hydrophobic net (12), identifying at the passage opening a separation surface (fig. 1); the main body comprises an inlet wall (in which 4’ is disposed) which comprises an inlet mount (4’) capable of being fluidically connected to a filtration group (fig. 1); and the main body comprises an insertion collar (extending from 4’ toward 5) that is capable of being fitted on a filtration group (fig. 1).

Claim(s) 1-6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichler US 2007/0125695.

Claim 1, Pichler teaches a separation group comprising: a main body extending along a main axis, the main body delimits therein a separation chamber (3, 4) and comprises, at an axial end, an outlet wall having an outlet mouth (at HD), a separator accommodated in the separation chamber fluidically connected with the outlet mouth extending in a longitudinal direction starting from the outlet wall and comprising a bearing structure (6) comprising at least one passage opening over which a hydrophobic membrane (paragraph 38) is arranged transversely thereto, a blocking device (9) positioned below the separator dividing the separation chamber in an upper region (3) in which the separator is accommodated and a lower region (4), the blocking device is capable of preventing return of fluid in the upper region comprising a blocking surface extending in a longitudinal direction forming an angle with the direction of the main axis which inclines at least a portion of the blocking surface that allows fluid to flow toward the outlet wall (fig. 2). The recitation in lines 2-6 of the fuel filtration and separation assembly comprising a filtration group fluidically connectable to the separation group is merely a recitation of intended use and does not provide any further structural limitations to the separation group.
	Claims 2-6, 10 Pichler further teaches the blocking device comprises at least one drainage channel, extending toward A2, extending in a longitudinal direction forming an opposite angle with respect to the angle formed by the blocking surface, such that fluid is capable of flowing form the upper region to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being obvious over Girondi US 2020/0171416 in view of Pichler US 2007/0125695.

The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Claim 1, Girondi teaches a separation group comprising: a main body extending along a main axis, the main body delimits therein a separation chamber (220’) and 
	The limitations of claims 2-13 appear to also be taught by Girondi as shown in figure 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0206800		Veit et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778